Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Regarding claims 1, 14, and 27, Applicant argues (pg.13 of the Remarks) that Downey’s sustain messages (e.g., Keep-Alive messages) to the VOD system in order to maintain the VOD session are not “indicating that the user devices has started to received” the high priority communication message/EAS message. Examiner respectfully disagrees. The terms “indicating” and “has started” are not defined in the claim and can be interpreted under the broadest reasonable interpretation as any signal that suggests that the user device has an EAS underway/in progress. Downey teaches (¶0037) during the EAS message the set-top box 104 may provide one or more sustain messages (e.g., Keep-Alive messages) (i.e., a first signal) to the VOD system 116 (i.e., computing device) in order to maintain the VOD session; (¶0024 and claim 13) provide a sustain message (e.g., Keep-Alive message) to the VOD system 116 upon the reception of the EAS messages from the emergency alert system server 204. Therefore, Downey’s sustain messages that are used to maintain the VOD session during an EAS and are based on/upon the reception of the EAS message, suggest/indicate that an EAS is underway/in progress/has started.
Applicant further argues (pg. 13 of the Remarks) that the addition of Ramkumar would merely allow Ramkumar to pause sending the VOD content, but the pause sending the VOD content would not be based on the sustain messages. Examiner respectfully disagrees. Ramkumar teaches (¶0081 and ¶0084) the streaming of the original communication may be paused/stopped, by the UE, while the available concurrent communication service is presented. Accordingly, when Downey’s system (¶0010) that maintains, based on a sustain signal, the VOD session so that the video-on-demand session may not be terminated and/or reestablished due to the EAS is modified by Ramkumar’s teaching (¶0081 and ¶0084) of pausing the transmission/streaming service by the UE/processor programming (which implies some form of data/signal to pause) while a communication service is presented, the modified system would both maintain (i.e., not terminate) the content and pause the content. It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey’s system to pause the streaming of the content as taught by Ramkumar for the benefit of reducing power for unused resources/conserving system resources.
 
Response to Arguments – Double Patenting Rejections
The Applicant has indicated that the Applicant will consider filing a terminal disclaimer if the double patenting rejection remains when all other rejections have been overcome, and thus, the Examiner maintains the rejections.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10, 11, 14-18, 21-24, and 27-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7, 18, and 19 of U.S. Patent No. 10,368,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are similar in scope and anticipated by the claims of U.S. Patent No. 10,368,142.
Instant Application Claims
U.S. Patent No. 10,368,142 Claims
Claims 1, 6, 7, 10, 11, 14, 23, 24, 27, 32, 33, 36, and 37
Claim 1
Claims 2, 15, and 28
Claim 2
Claims 3, 16, and 29
Claim 5
Claims 4, 17, and 30
Claims 5 and 6
Claims 5, 18, and 31
Claim 7
Claims 8, 21, and 34
Claim 18
Claims 22 and 35
Claim 19



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7-9, 11-14, 16, 21, 24-27, 29, 33-34, 37-38, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey (US 20100162299) in view of Ramkumar et al. (US 20140250456, hereinafter Ramkumar.)
Regarding claims 1, 14, and 27 “A method comprising: sending, by a computing device and to a user device, content” Downey teaches (¶0035) the VOD system 116 (i.e., computing device) may provide VOD content to the set-top box client 210 (i.e., user device.)
As to “receiving, by the computing device, a first signal indicating that the user device has started to receive a high priority communication message” Downey teaches (¶0036) the EAS server 204 may provide the EAS messages to the set-top box 104 associated with one or more affected viewers; (¶0037) during the EAS message the set-top box 104 may provide one or more sustain messages (e.g., Keep-Alive messages) (i.e., a first signal) to the VOD system 116 (i.e., computing device) in order to maintain the VOD session; (¶0024 and claim 13) provide a sustain message (e.g., Keep-Alive message) to the VOD system 116 upon the reception of the EAS messages from the emergency alert system server 204. Therefore, Downey’s sustain messages that are used to maintain the VOD session during an EAS and are based on/upon the reception of the EAS message, suggest/indicate that an EAS is underway/in progress/has started.
As to “determining, by the computing device and based on the first signal, to pause … the content at a location in the content” (¶0025) the VOD content is discarded during the EAS message and the VOD is resumed continued from where left off after the EAS message (this stopping and resuming is considered a pause/interruption/temporary stop under broadest reasonable interpretation.)
As to “determining, by the computing device and based on a second signal, that the high priority communication message has completed” Downey teaches (¶0038 and ¶0025) viewers may provide a request (i.e., second signal) to the VOD system in order to return to the VOD session where the viewers left off.
As to “and sending, by the computing device based on the location in the content, the content” Downey teaches (¶0025, ¶0038, Fig. 1) At the termination of the EAS message, the viewers may provide a request (e.g., rewind the VOD content) via the user device to the VOD system 116 in order to return to resume the VOD session where (implies location) the viewers left off (e.g., at a point where the EAS messages started.) 
Downey does not teach pausing “the sending” of the content. However, Ramkumar teaches (¶0084) the signal detected by display interface 1002 may be used by processor 1003 for the UE to begin presenting the available concurrent communication service; (¶0081 and ¶0084) the streaming of the original communication service may be paused/stopped, by the UE/processor, while the available concurrent communication service is presented. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey’s system to pause the streaming of the content as taught by Ramkumar for the benefit of reducing power for unused resources/conserving system resources.

Regarding claims 3, 16, and 29, “wherein the high priority communication message comprises an emergency alert system (EAS) message, and wherein the second signal is received after a duration of the EAS message.” Downey teaches (¶0010) event is an EAS message; (¶0025, ¶0038, Fig. 1) At the termination of the EAS message (i.e., after it’s done), the viewers may provide a request (i.e., a second signal.) 

Regarding claims 7 and 33, “wherein the second signal is received from a second computing device that processes the high priority communication message.” Downey teaches (¶0025, ¶0038, Fig. 1) At the termination of the EAS message, the viewers (i.e., a second device, third device, etc…) may provide a request via their devices (e.g., rewind the VOD content) to the VOD system 116 in order to return to resume the VOD session where (implies location) the viewers left off (e.g., at a point where the EAS messages started.)

Regarding claims 8, 21, and 34 “wherein the user device comprises a set top box associated with a content provider, and wherein the content is sent to the user device via a distribution network of the content provider.” Downey teaches (¶0008 and claim 1) set top boxes connected to a video on demand distribution network. 

Regarding claim 9, “The method of claim 1, further comprising: receiving, by the computing device, a plurality of first signals from a plurality of user devices, wherein each first signal of the plurality of first signals indicates that a corresponding user device has started to receive the high priority communication message; after receiving the plurality of first signals, pausing sending the content to the plurality of user devices; and after determining that the high priority communication message has completed, resuming the sending the content to the plurality of user devices.” Downey teaches (claim 1) a that system services multiple users. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Hamada’s system to service multiple users for the benefit of allowing everyone who receives the emergency message the ability to resume what they were watching.

Regarding claims 11, 24, 37 “The method of claim 1, wherein the second signal indicates that the user device can resume receiving the content.” Downey teaches (¶0025, ¶0038, Fig. 1) At the termination of the EAS message, the viewers may provide a request (e.g., rewind the VOD content) to the VOD system 116 in order to return to resume the VOD session where (implies location) the viewers left off (e.g., at a point where the EAS messages started.)

Regarding claims 12 and 25, “wherein the computing device comprises a content server.” Downey teaches (¶0001) VOD server.

Regarding claim 13, 26, and 38, “wherein the content comprises a video on demand (VOD) or a streaming content.” Downey teaches (¶0001 and ¶0008) VOD content is from a VOD server.

Regarding claim 40, “The method of claim 1, wherein both the first signal and the second signal are received from the user device.” Downey teaches (¶0037) the set-top box 104 may provide one or more sustain messages (e.g., Keep-Alive messages) (i.e., a first signal) to the VOD system 116 (i.e., computing device) in order to maintain the VOD session; (¶0025, ¶0038, Fig. 1) At the termination of the EAS message, the viewers may provide a request (e.g., rewind the VOD content) via the user device to the VOD system 116 in order to return to resume the VOD session where (implies location) the viewers left off (e.g., at a point where the EAS messages started.)

Claims 2, 15, 28, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Minnick (US 20080216138.)
Regarding claims 2, 15, and 28 Downey and Ramkumar do not teach “wherein the method further comprises: sending, before the receiving of the first signal and via a first communication channel, a first portion of the content, and sending, after determining that the high priority communication message has completed and via a second communication channel different from the first communication channel, a second portion of the content.” However, Minnick teaches (¶0096) Also, the IP interface 1206 may serve as a backup path for receiving programming associated with one or more of the multiple channels normally received from the satellite or other source through the channel selectors 1205. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a backup path for receiving programming as taught by Minnick for the benefit of reducing the odds of the user not being able to view/enjoy the service (e.g., favorite show.)

Regarding claim 39, Downey and Ramkumar do not teach “The method of claim 1, further comprising: sending, before the receiving of the first signal and via a first communication channel, a first portion of the content; and after determining that the high priority communication message has completed, determining, based on a determination that the first communication channel is unavailable a second communication channel different from the first communication channel, and sending, via the second communication channel, a second portion of the content.” However, Minnick teaches (¶0096) Also, the IP interface 1206 may serve as a backup path for receiving programming associated with one or more of the multiple channels normally received from the satellite or other source through the channel selectors 1205. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a backup path for receiving programming as taught by Minnick for the benefit of reducing the odds of the user not being able to view/enjoy the service (e.g., favorite show.)

Claims 4, 17, 30, 42, 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Strong (US 20120030703.)
Regarding claims 4, 17, and 30, “wherein the high priority communication message comprises an emergency alert system (EAS) message…, and wherein the second signal is received after the duration of the EAS message.” Downey teaches (¶0010) event is an EAS message; (¶0025, ¶0038, Fig. 1) At the termination of the EAS message (i.e., after it’s done), the viewers may provide a request (i.e., a second signal.) 
Downey and Ramkumar do not teach “wherein a header of the EAS message comprises an indication of a duration of the EAS message.” However, Strong teaches (¶0056) the header information contains the expiration time of the EAS message. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar system to detect the expiration of the message as taught by Strong for the benefit of knowing when to return back to the content stream.

Regarding claim 42, “, wherein the high priority communication message comprises an emergency alert system (EAS) message …, and wherein the second signal is received after the end of the EAS message.” Downey teaches (¶0010) event is an EAS message; (¶0025, ¶0038, Fig. 1) At the termination of the EAS message (i.e., after it’s done), the viewers may provide a request (i.e., a second signal.) 
Downey and Ramkumar do not teach “that comprises an encoded marker indicating an end of the EAS message.” However, Strong teaches (¶0056) the header information contains the expiration time of the EAS message. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to detect the expiration of the message as taught by Strong for the benefit of knowing when to return back to the content stream.

Regarding claim 44, Downey and Rakumar do not teach “The method of claim 1, wherein the receiving the first signal comprises receiving, by the computing device, the first signal after a header of the high priority communication message is identified by the user device.” However, Strong teaches (¶0056) EAS message with a header. Accordingly, the combined system would receive an EAS with a header and then transmit the sustain signal. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar system to detect the expiration of the message as taught by Strong for the benefit of knowing when to return back to the content stream. 

Claims 5, 10, 18, 23, 31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Takeyama et al. (US 20090199232, hereinafter Takeyama.)
Regarding claims 5, 18, and 31, Downey and Ramkumar do not teach “further comprising: retrieving, for a particular user of a plurality of users and from a shared digital video recorder that services the plurality of users, the content, wherein the particular user is associated with the user device.” However, Takeyama teaches (¶0009, Fig. 6) use of the functions of the home AV network environment enables some client terminals among a plurality of terminals connected to the network to perform processes with a server terminal, such as remote timer recording and streaming play (a process in which a server terminal transmits a recorded content to other terminals, i.e. client terminals, connected to the server terminal via the home network, and then the client terminals receive and play the recorded content). A recording and playing system in such a home AV network environment does not require a server terminal (recording and playing terminal) in each room, but only needs an advanced server terminal in one room such as a living room, and inexpensive client terminals in rooms such as bedrooms and children's rooms. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a recording server terminal that is not required in each room as taught by Takeyama for the benefit of reducing the cost of the whole system (won’t require har drive, less powerful processor) and for easier scaling of the system (¶0041 and ¶0167.)

Regarding claims 10, 23, and 36 Downey and Ramkumar do not teach “wherein the first signal indicates the location in the content.” However, Takeyama teaches (abstract) client detect start and finish of emergency information and instructs the server to perform a recording; (¶0157 and ¶0159) updated management information 1200 indicates the identifier of the client terminal 105 as the terminal identifier 1203 associated with the second tuner, and a channel (Channel A) which had been tuned to prior to the client terminal 105 switching to the emergency broadcast channel is indicated as the channel associated with the second tuner. Further, the updated management information 1200 indicates a recording start time T1 and an intended recording end time T2 as the recording time 1204 associated with the second tuner. Here, assuming that the recording performed by the recording library 801 is the time-shift recording, the intended recording end time T2 is the time point at which the recording period 1002 elapses from the recording start time T1. It is to be noted that when the time-shift recording continues for a time period exceeding the recording period 1002, the recording start time T1 and the intended recording end time T2 of the recording time 1204 are dynamically updated. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to indicate the start time of the recording after the emergency as taught by Takeyama as it would allow the users to not miss out on part of program viewed (for example a live unrecorded program.)

Claims 6, 19-20, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Zhu et al. (US 7447775, hereinafter Zhu.)
Regarding claims 6 and 32, Downey and Ramkumar do not teach “wherein the first signal is received from a second computing device that is in communication with the user device.” However, Zhu teaches (Fig. 1, 4:37-47, and 10:1-6) the gateway application (i.e., second computing device) forwards the client requests associated with the request messages to the corresponding servers which, in turn, satisfy the requests. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a gateway as taught by Zhu for the benefit reducing a need for redundant hardware while providing multiple clients a single point of access and unified handling of requests and supporting scalability.

Regarding claim 19, Downey and Ramkumar do not teach “The system of claim 14, wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the first signal by receiving the first signal from a third computing device that is in communication with the first computing device.” However, Zhu teaches (Fig. 1, 4:37-47, and 10:1-6) the gateway application (i.e., third computing device) forwards the client requests associated with the request messages to the corresponding servers which, in turn, satisfy the requests. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a gateway as taught by Zhu for the benefit reducing a need for redundant hardware while providing multiple clients a single point of access and unified handling of requests and supporting scalability.

Regariding claim 20, Downey and Ramkumar do not teach “The system of claim 14, wherein the instructions, when executed by the one or more processors, cause the second computing device to receive the second signal from a third computing device that processes the high priority communication message.” However, Zhu teaches (Fig. 1, 4:37-47, and 10:1-6) the gateway application (i.e., third computing device) forwards the client requests associated with the request messages to the corresponding servers which, in turn, satisfy the requests. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize a gateway as taught by Zhu for the benefit reducing a need for redundant hardware while providing multiple clients a single point of access and unified handling of requests and supporting scalability.

Claims 22 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Reddy (US 20120159533, hereinafter Reddy.)
Regarding claims 22 and 35, “wherein the instructions, when executed by the one or more processors, cause the second computing device to: … and after determining that the high priority communication message has completed, resume the sending the content to the plurality of computing devices.” Downey teaches (¶0025, ¶0038, Fig. 1) At the termination of the EAS message, the viewers (i.e., a second device, third device, etc…) may provide a request via their devices (e.g., rewind the VOD content) to the VOD system 116 in order to return to resume the VOD session where (implies location) the viewers left off (e.g., at a point where the EAS messages started.)
Downey and Ramkumar do not teach “determine a geographic region affected by the high priority communication message; after receiving the first signal, pause sending the content to a plurality of computing devices within the geographic region” However, Reddy teaches (¶0029, ¶0079, ¶0081, and ¶0086) that the EAS server may determine which devices are subject to the EAS broadcast based on geographic location and transmit EAS notifications to the determined devices which may cause the affected devices to interrupt, or pause, the content currently being presented and instead present the EAS broadcast; (¶0088) illustrates that the system may resume playback of the desired content after the end of an EAS broadcast. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to provide a message EAS geographic regions utilize a gateway as taught by Reddy for the benefit of alerting those who will be affected by the emergency.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Schlack (US 20090271818)
Regarding claim 41, Downey and Ramkumar do not teach “The method of claim 1, further comprising: sending, before the receiving of the first signal and via a communication channel, a first portion of the content, and reserving, before the determining to pause the sending the content, the communication channel for delivery of a second portion of the content.” However, Schlack teaches (¶0011) In response to receipt of a message from a subscriber terminal in a first service group indicating that an EAS event is occurring, the SDV manager is configured to suspend reclamation of network resources allocated to the first service group which otherwise occurs when subscriber terminals tune off an SDV channel. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to not reclaim network resources (i.e., reserve the channel) as taught by Schlack for the benefit of allowing subscribers to easily retune to the program and prevent network congestion (¶0010.)

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downey and Ramkumar in view of Tumuluru et al. (US 20140282704, hereinafter Tumuluru.)
Regarding claim 43, “The method of claim 1, …, and wherein the first signal is received after the start of the EAS message.” However, Downey teaches (¶0036) the EAS server 204 may provide the EAS messages to the set-top box 104 associated with one or more affected viewers; (¶0037) during the EAS message the set-top box 104 may provide one or more sustain messages (e.g., Keep-Alive messages) (i.e., a first signal) to the VOD system 116 (i.e., computing device) in order to maintain the VOD session.
Downey and Ramkumar do not teach “wherein the high priority communication message comprises an emergency alert system (EAS) message that comprises an indication of a start of the EAS message.” However, Tumuluru teaches (¶0094 and ¶0096) "EAS_START" and "EAS_END" EAS notification tags may be used to indicate the start and end of an EAS notification. The home gateway 102 may embed these EAS notification tags as part of a variant playlist file. The tags can include a EAS playlist file URI, the type of EAS (e.g., text, audio, video), the scrolling text (in the case of a scrolling text-only EAS message), a start time, an end time, a duration, and other information. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Downey and Ramkumar’s system to utilize the EAS start time as taught by Tumuluru for the benefit of knowing when to display the message.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425     
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425